Exhibit 21.1 CAMERON INTERNATIONAL CORPORATION SUBSIDIARIES & JOINT VENTURES (Active as of December 31, 2012) State/Country of Incorporation or Cameron International Corporation (Delaware) Parent - 100 Organization 1238585 Alberta Ltd. Canada (Alberta) 7286902 Canada Inc. Canada (Alberta) Angola Oilfield Equipment Limited (joint venture) Cayman Islands Axsia Holdings Limited United Kingdom Axsia Howmar Limited United Kingdom Axsia Serck Baker Nigeria Ltd. Nigeria Cairntoul Well Equipment Services Limited United Kingdom Cairnwell Management Services Limited United Kingdom Cameron (China) Co., Ltd. China Cameron (Gaomi) Systems Co., Ltd. China Cameron (Holding) Corp. USA (Nevada) Cameron (Malaysia) Sdn Bhd Malaysia Cameron (Shenzhen) Systems Co., Ltd. China Cameron (Singapore) Pte. Ltd. Singapore Cameron (Trinidad) Limited Trinidad and Tobago Cameron Al Rushaid Limited Company (joint venture) Saudi Arabia Cameron Algerie S.á.r.l. Algeria Cameron Angola - Prestaçao de Serviços, Limitada Angola Cameron APME Holding Pty Ltd Australia Cameron Argentina S.A.I.C. Argentina Cameron AS Norway Cameron Australasia Pty. Ltd. Australia Cameron B.V. Netherlands Cameron Beijing Commercial Co., Ltd. China Cameron Canada Corporation Canada (Nova Scotia) Cameron Cayman Limited Cayman Islands Cameron Colombia LLC USA (Delaware) Cameron Colombia Ltda Colombia Cameron de Mexico S.A. de C.V. Mexico Cameron do Brasil Ltda. Brazil Cameron Egypt LLC Egypt Cameron Energy Services B.V. Netherlands Cameron Energy Services International, Inc. USA (Ohio) Cameron Equipment (Shanghai) Co., Ltd. China Cameron Euro Automation Center B.V. Netherlands Cameron Foreign Holdings Corp. USA (Delaware) Cameron France, S.A.S. France Cameron Gabon, S.A. Gabon Cameron German Holdings GmbH Germany Cameron GH GmbH & Co. KG Germany 1 Cameron Global Holdings LP Canada (Ontario) Cameron GmbH28 Germany Cameron Holding (Dutch) B.V. Netherlands Cameron Holding (Norway) AS Norway Cameron Inc. USA (Louisiana) Cameron Industries Limited United Kingdom Cameron International Holding B.V. Netherlands Cameron International Holding Corp. USA (Nevada) Cameron International Malaysia Sdn Bhd Malaysia Cameron International Malaysia Systems Sdn Bhd Malaysia Cameron Investment Holding LLC Russia Cameron Ireland Holding Company Ireland Cameron Ireland Limited Ireland Cameron Italy Holding S.r.l. Italy Cameron Italy S.R.L. Italy Cameron Japan Ltd. (joint venture) Japan Cameron Korea Limited Korea Cameron Limited United Kingdom Cameron Lux APME SARL Luxembourg Cameron Lux AUD SARL Luxembourg Cameron Lux BRL SARL Luxembourg Cameron Lux CAD SARL Luxembourg Cameron Lux EUR SARL Luxembourg Cameron Lux GBP SARL Luxembourg Cameron Lux I SARL Luxembourg Cameron Lux II SARL Luxembourg Cameron Lux III SARL Luxembourg Cameron Lux IV SARL Luxembourg Cameron Lux MXN SARL Luxembourg Cameron Lux MYR SARL Luxembourg Cameron Lux NOK SARL Luxembourg Cameron Lux USD SARL Luxembourg Cameron Lux V SARL Luxembourg Cameron Manufacturing (India) Private Limited India Cameron Middle East FZE United Arab Emirites Cameron Middle East Ltd. Cayman Islands Cameron Netherlands B.V. Netherlands Cameron Norge AS Norway Cameron Norge Holding AS Norway Cameron Offshore Engineering Limited United Kingdom Cameron Offshore Systems Nigeria Limited Nigeria Cameron Pensions Trustee Limited United Kingdom Cameron Petroleum (UK) Limited United Kingdom Cameron Petroleum Equipment Group, Inc. USA (Delaware) Cameron Petroleum Investments Limited United Kingdom Cameron Poland sp. zo.o. Poland Cameron Products Limited United Kingdom Cameron Products Ltd. Cayman Islands Cameron Resources Inc. USA (Delaware) Cameron Rig Solutions Canada Ltd. Canada (Alberta) Cameron Rig Solutions, Inc. USA (Texas) Caméron România S.R.L. Romania 2 Cameron Russia Ltd. Cayman Islands Cameron Sense AS Norway Cameron Sense Drillrig AS Norway Cameron Services International Pty Ltd Australia Cameron Services Middle East LLC(joint venture) Oman Cameron Services Russia Ltd. Cayman Islands Cameron Solutions Inc. USA (Delaware) Cameron Solutions Sdn Bhd Malaysia Cameron Systems (Ireland) Limited Ireland Cameron Systems AS Norway Cameron Systems de Venezuela, S.A. Venezuela Cameron Systems Limited United Kingdom Cameron Systems S.R.L. Italy Cameron Systems Shanghai Co., Ltd. China Cameron Technologies UK Limited United Kingdom Cameron Technologies US, Inc. USA (Delaware) Cameron Technologies, Inc. USA (Delaware) Cameron Valves - Trading and Industrial Services, Sociedad Unipessoal LDA Portugal Cameron Valves & Measurement West Africa Limited Nigeria Cameron Venezolana, S.A. Venezuela Cameron Village LLC USA (Delaware) Cameron Wellhead Services, LLC USA (Nevada) Cameron/Curtiss-Wright EMD LLC (joint venture) USA (Delaware) Canada Tiefbohrgeräte und Maschinenfabrik GmbH Austria Compression Services Company USA (Ohio) Connor Sales Company, Inc. USA (North Dakota) Cooper Cameron Corporation Sdn Bhd Malaysia Cooper Cameron Foreign Sales Company Ltd. Barbados Cooper Cameron Libya Limited Malta D.E.S. Operations Limited Scotland Drill Finance AS Norway Elco Filtration & Testing, Inc. USA (California) Elco Middle East LLC Oman Flow Control-Tati Production Sdn. Bhd. Malaysia Fluid Processing (L) Bhd Labuan Fluid Processing Sdn Bhd (joint venture) Malaysia Geographe Energy Singapore Pte Ltd Singapore I.C.I. Artificial Lift Inc. Canada (Alberta) I.C.I. Solutions Inc. Canada (Alberta) International Valves Limited United Kingdom Jiskoot Holdings Limited United Kingdom Jiskoot Limited United Kingdom LeTourneau Technologies Asia Pte. Ltd. Singapore LeTourneau Technologies Middle East FZE United Arab Emirites Linco-Electromatic, Inc. USA (Texas) Maskinering og Sveiseservice AS (joint venture) Norway NATCO Al Rushaid Middle East Ltd. (joint venture) Saudi Arabia NATCO Canada, ULC Canada (Alberta) NATCO Group Inc. USA (Delaware) NATCO Holdings LLC USA (Delaware) NATCO Luxembourg SARL Luxembourg 3 Newco Valves, LLC (joint venture) USA (Texas) Newmans (Yancheng) Cast Steel Ltd. (joint venture) China Newmans (Yancheng) Valve Manufacturing Ltd. (joint venture) China Newmans International Ltd. China (Hong Kong) Newmans Shanghai Trading Ltd. China Newmans SRL (joint venture) Italy Newmans Valve Australia Pty Australia Newmans Valves Limited Canada NTC Technical Services Sdn. Bhd. Malaysia NTG Group de Mexico, S. de R.L. de C.V. Mexico NuFlo Finance and Royalty Company USA (Delaware) Oil River Services Ltd. Canada (Saskatchewan) On/Off Manufatura e Comércio de Vávulas Ltda. Brazil Petreco International (Middle East) Limited United Kingdom Petreco-KCC Holding, Inc. USA (Delaware) Pressure Peak for Oil Equipment and Appliances Services and General Trading, Limited LiabilityPrivate Company Iraq Process Analytical Applications, Inc. USA (Texas) PT Cameron Services International Indonesia PT Cameron Systems(joint venture) Indonesia Riyan Cameron (B) Sendirian Berhad Brunei SBS Immobilienentwicklung und -verwertungs GmbH Austria SBS Oilfield Equipment GmbH Austria Sense DrillFab AS (joint venture) Norway Sequel Holding, Inc. USA (Delaware) Servicios TTS Sense Tihuatian S.A. de C.V. Mexico ShanDong Cameron Petroleum Equipment, Ltd. China TEST Angola - Tecnologia e Serviços Petrolíferos, Lda. (joint venture) Angola TEST International Cayman Islands TEST Saudi Arabia Ltd. (joint venture) Saudi Arabia TPS (Technical Petroleum Services) Nigeria Limited Nigeria TTS Energy (China) Company Limited China TTS Energy Pte. Ltd. Singapore TTS Sense - Industria, Comercio e Servicos em Petroleo Ltda. Brazil TTS Sense Mexico S.A. de C.V. Mexico TTS Sense Mud BV Netherlands Vescon Equipamentos Industriais Ltda. Brazil 4
